Citation Nr: 0729044	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-06 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 27, 
2000, for a 70 percent rating for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than March 27, 
2000, for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to June 1966 
and from October 1966 to October 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that this matter was previously before the 
Board, and was adjudicated in a decision dated in June 2005.  
In that decision, the Board granted an earlier effective date 
of March 27, 2000, for a 70 percent rating for PTSD and for a 
TDIU, but denied effective dates earlier than March 27, 2000.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In a Memorandum 
Decision dated in April 2007, the Court vacated the Board's 
June 2005 decision to the extent of the denial of effective 
dates earlier than March 27, 2000, and remanded these matters 
to the Board for action consistent with the Court's decision.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for PTSD 
was received on September 16, 1997.

2.  It was not factually ascertainable that the veteran was 
entitled to an evaluation in excess of 50 percent for his 
service-connected PTSD prior to March 27, 2000.

3.  Prior to March 27, 2000, the veteran's combined 
disability rating was less than 70 percent.  





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD 
were not met prior to March 27, 2000.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.156, 3.400(o) (2006).

2.  The criteria for a TDIU were not met prior to March 27, 
2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking earlier effective dates for the 
assignment of a 70 percent rating for PTSD and for the grant 
of a TDIU.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the underlying claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letter mailed in June 2004, 
after its initial adjudication of both claims.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claims in January 2005 and August 
2005.  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claims would 
have been different had VCAA notice been provided at an 
earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Moreover, service medical 
records, Social Security Administration (SSA) records, and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate the 
claims.  He specifically responded to the Board's most recent 
July 2007 inquiry that he did not have anything else to 
submit.  The Board is also unaware of any such outstanding 
evidence, and notes that the nature of the appealed claims 
(earlier effective dates) is inherently centered on the 
evidence already of record.  Additional evidentiary 
development would not reasonably be expected to assist the 
veteran in substantiating his claims. 

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  

Legal Criteria

Effective Dates

An award of increased compensation will be effective the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date.  Otherwise, the award will be 
effective the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o).

For new and material evidence other than service department 
records received within the appeal period or prior to 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  Where such evidence 
is received after final disallowance, the effective date will 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q).

For reopened claims, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).

The effective date of an increased rating based upon new and 
material evidence received within the appeal period or prior 
to an appellate decision is the date on which the facts 
establish the increase occurred or the date of the original 
claim for increase, whichever is later.  VAOPGCPREC 12-98.

New and Material Evidence

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

PTSD Criteria

The following criteria apply to the determination of a 
disability rating for PTSD:

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

TDIU

VA will grant a TDIU when the claimant is precluded, by 
reason of service-connected disabilities, from obtaining and 
maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  See also VAOPGCPREC 75-91; 57 Fed. Reg. 
2317 (1992).  

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  38 C.F.R. § 
4.16(a).  

Analysis

PTSD

In its April 2007 memorandum decision, the Court found (as 
conceded by the Secretary in his brief to the Court) that the 
Board's statement of reasons or bases concerning the 
effective date for the 70 percent disability rating for PTSD 
was inadequate because the Board failed to discuss evidence 
that the RO had received within a year of the November 1997 
RO decision, which increased the veteran's then 30 percent 
disability rating for PTSD to 50 percent.  This evidence 
included an undated statement from a VA psychologist, and VA 
treatment records from August 1997 to April 1998.  

The Court further found that the Board failed to discuss 
evidence received by the RO within one year of the RO's June 
1998 decision, including a discharge summary for a July 14 to 
August 22,1997, VA hospitalization for treatment of PTSD, as 
well as VA treatment records from September 1990 to September 
1998, and VA progress notes from September 1997 to May 1999. 

Finally, the March 27, 2000, VA hospitalization records, upon 
which the Board relied in assigning an effective date of 
March 27, 2000, for the 70 percent PTSD disability rating and 
TDIU rating, were dated within one year of the September 1999 
RO decision.  As found by the Court, this evidence 
potentially constituted new and material evidence under § 
3.156(b) that should have been evaluated and considered when 
determining whether the veteran could be entitled to an 
effective date earlier than March 27, 2000, for his 70 
percent disability rating. 

The Court directed that on remand, the Board must determine 
whether any of these documents constituted new and material 
evidence under § 3.156(b) that should have been considered as 
having been filed in connection with the veteran's September 
1997 increased-rating claim.  In conjunction with that 
determination, the Board should discuss whether any of the 
documents that were dated within the appeal period but 
possibly submitted after the appeal period expired should be 
considered as part of the constructive, if not actual 
possession of VA and, therefore, expected to be part of the 
record during the appeal period. 

The Board notes that the Court has previously held that the 
evidence which must be considered in determining whether 
there is a basis for reopening a claim is that evidence added 
to the record since the last disposition in which the claim 
was finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).  In this case, the veteran did not 
appeal the November 1997 rating decision increasing the 
disability rating to 50 percent, the June 1998 rating 
decision denying a rating in excess of 50 percent, or the 
September 1999 rating decision denying a rating in excess of 
50 percent.  Consequently, the September 1999 rating decision 
is the last final denial of the claim.  According to the 
Court's holding in Evans, only evidence added to the record 
since the September 1999 rating decision is for consideration 
in the determination of whether the claim should be reopened. 

Notwithstanding the foregoing, the Board will accept for 
purposes of this appeal the Court's apparent construction of 
38 C.F.R. § 3.156 with respect to the extension of the date 
of claim based on submission of new and material evidence.  
Under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, the Board is not free to do anything contrary 
to the Court's prior action with respect to the same claim.  
See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  

The Board will therefore limit its discussion to the question 
of whether the evidence cited by the Court is new and 
material, and, if so, whether that evidence, alone or in 
conjunction with the other evidence of record, supports an 
earlier effective date for the 70 percent rating for PTSD, 
and for a TDIU.  

With respect to the undated statement from a VA psychologist, 
and VA treatment records from August 1997 to April 1998.  The 
Board finds that this evidence is new and material.  Both 
items address the veteran's psychiatric symptomatology.  The 
undated statement, received at the RO on May 8, 1998, 
indicates that the veteran's symptomatology may have worsened 
and was not expected to improve.  The treatment records show 
ongoing treatment for PTSD during the period of the claim and 
discuss a possible worsening of symptomatology.  Such 
evidence bears directly and substantially upon the specific 
matter under consideration; it is neither cumulative nor 
redundant; and when considered by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  

With respect to the discharge summary for a July 14 to August 
22,1997, VA hospitalization for treatment of PTSD, that 
report is a duplicate copy of a report that was of record at 
the time of the November 1997 and June 1998 rating decisions.  
Moreover, a temporary 100 percent rating was in effect for 
the period covered by these records.  As such, the report is 
not new and material evidence.  However, the record also 
contains VA treatment records from September 1990 to 
September 1998, and VA progress notes from September 1997 to 
May 1999.  A portion of the records dated from September 1990 
to September 1998 are duplicates of the group therapy notes 
discussed above; however, records dated from May 1998 to 
September 1998 are new.  Those records address the veteran's 
psychiatric symptomatology during the period of the claim, 
and they also indicate a possible worsening of 
symptomatology.  They are considered new and material 
evidence in relation to the June 1998 rating decision.  

With respect to the March 27 through March 29, 2000, VA 
hospitalization records, the Board finds that they are new 
and material evidence in relation to the September 1999 
rating decision.  While they do not specifically address the 
time period considered in the September 1999 decision, they 
indicate that the veteran's psychiatric symptomatology may 
have worsened during that period.  Moreover, they address his 
ongoing treatment for psychiatric symptomatology.  They are 
therefore considered new and material in relation to the 
September 1999 decision.  

In sum, the Board finds that evidence submitted within a year 
of the November 1997, June 1998, and September 1999 rating 
decisions is new and material with respect to those 
decisions, and with respect to the increased rating claim 
filed on September 16, 1997.  As stipulated by the Court in 
its April 2007 memorandum decision, such evidence provides a 
valid basis to extend the active claim.  Accordingly, the 
appropriate date of receipt of the increased rating claim on 
appeal is September 16, 1997.  The Board will now proceed to 
determine when it became factually ascertainable that an 
increase in disability occurred.  

The veteran is currently assigned a 50 percent disability 
rating from September 1, 1997, to March 26, 2000, and a 70 
percent rating from March 27, 2000, to the present.  As set 
out above, a 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In this case, the evidence pertaining to the veteran's 
psychiatric impairment during the period from September 16, 
1996, to March 27, 2000, does not support a rating higher 
than 50 percent.  The evidence is not consistent with 
obsessional rituals which interfere with routine activities, 
nor is it consistent with spatial disorientation..  Indeed, 
there are no examples or allegations of such obsessional 
rituals or disorientation.  The veteran was found to be fully 
oriented in October 1997 and August 1999.  No obsessional 
rituals were reported.

The evidence is not consistent with speech intermittently 
illogical, obscure, or irrelevant.  In November 1998 and 
December 1998 progress notes, the veteran's speech was 
described as normal.  In October 1997 and August 1999 VA 
examination reports, the veteran's speech was described as 
clear, relevant, and logical.  

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  While the record is replete 
with references to anxiety and depression, these symptoms do 
not appear to approximate the degree specified in this 
criterion.  In an October 1998 progress note, the veteran 
described panic attacks in crowds and stores, or in church.  
However, by the veteran's own account, these attacks occur in 
specific places and settings and are not "near-continuous."  
In October 1997, the veteran reported that he feels nervous 
two-thirds of the times.  He feels fairly safe at home but 
cannot stay in a store long because he gets nervous and 
agitated if he does.  Again, this does not suggest panic, nor 
does it suggest that his symptoms are nearly continuous.  
Rather, they appear to be associated with specific settings 
and circumstances.  Indeed, the examiner noted that the 
veteran did not report any panic attacks.  Similarly, on VA 
examination in August 1999, it was noted that the veteran 
feels anxious most of the time, but that he did not report 
any panic attacks.

An April 1998 VA group therapy note shows that the veteran 
reported having nightmares and sleep disturbance.  While 
certainly consistent with anxiety, such accounts do not 
approximate panic.  Panic is defined as "acute, extreme 
anxiety with disorganization of personality and function."  
Dorland's Illustrated Medical Dictionary 1220 (28th ed. 
1994).  Symptomatology to such a degree is simply not shown.

With respect to depression, in a December 1998 progress note, 
the veteran stated that he was unhappy but not depressed.  
His affect was found to be only mildly dysphoric.  In other 
reports, the veteran's mood has been described as depressed.  
However, this criterion specifies depression affecting the 
ability to function independently, appropriately and 
effectively.  There is no suggestion from the evidence or the 
veteran's contentions that he experiences depression to this 
degree.  Notably, the August 1999 VA examiner reported that 
the veteran "did not appear to be so continually depressed 
that he could not function independently, appropriately and 
effectively."  

In sum, the evidence is consistent with anxiety and 
depression, which are the types of symptoms contemplated 
under this criterion; however, the evidence is not consistent 
with the degree of severity of the symptomatology, or its 
effects, contemplated for the 70 percent level.

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
The veteran has been noted repeatedly to be irritable and 
easily angered.  In VA progress notes from September 1997 to 
May 1999, the veteran described feelings of anger, especially 
while driving.  He was also described as being irritable with 
his wife.  However, it was specifically noted that there had 
been "no violence in the household" (December 1998).  
Similarly, in the October 1997 and August 1999 VA 
examinations, the veteran reported that he was irritable and 
has occasional homicidal thoughts, but he denied violent 
behavior towards others.  Such evidence, while consistent 
with the type of symptomatology contemplated for the 70 
percent level, is not consistent with the degree of severity 
contemplated for such a rating, as periods of violence are 
not shown.  

The evidence is not consistent with neglect of personal 
appearance and hygiene.  In a December 1998 progress note, 
the veteran was described as well dressed.  The October 1997 
VA examiner noted that the veteran was unshaven, but that his 
dress, grooming and hygiene were adequate.  

The evidence is not consistent with the inability to 
establish and maintain effective relationships.  A January 
20, 1998, group therapy note shows that the veteran and his 
wife are not getting along.  A December 1997 note shows 
complaint of increased isolation.  In September 1997, he 
reported that his only social life was the group therapy 
sessions.  In the August 1999 VA examination report, it is 
noted that, while the veteran prefers to be alone most of the 
time and doesn't feel at ease around others, he does have two 
friends from his PTSD group.  While such evidence clearly 
implies some degree of difficulty with social relationships, 
it does not demonstrate or imply the "inability" to establish 
or maintain them.  By the examples above, the veteran is 
clearly able to establish and maintain social relationships, 
even if he has considerable difficulty in doing so.  

While there is evidence consistent with occasional suicidal 
thoughts, these have apparently been transient, and the Board 
believes that suicidal ideation does not accurately 
characterize the veteran's condition during this period.  A 
March 24, 1998, group therapy note shows that the veteran 
discussed thoughts of suicide, and the record clearly shows 
that the veteran had suicidal thoughts historically, such as 
during the veteran's hospitalization in January 1995.  The 
Board finds it significant, however, that during the March 
24, 1998, session, the veteran stated his belief that suicide 
was "not the answer."  The veteran reported to the October 
1997 examiner that he would have suicidal thoughts every week 
or so, but he denied any current plans or intention of 
harming himself.  In a December 1999 progress note, the 
veteran's thoughts were described as containing some passive 
suicidal ideation, without intent or plan.  However, the 
veteran stated that, if they ever got to be serious, he would 
come in to the hospital.  A May 1999 progress note shows that 
the veteran "has not had any suicidal thoughts" and his 
affect was bright.  Similarly, in October 1998, November 
1998, February 1999, March 1999, and April 1999, he was found 
not to be suicidal or homicidal.  In sum, while the veteran 
has a history of suicidal thoughts, such symptomatology is 
not shown during the pertinent period to be present to the 
degree required for a 70 percent rating.  

Finally, there is very little evidence of record with respect 
to the veteran's difficulty in adapting to stressful 
circumstances (including work or a work-like settings).  The 
veteran has not been employed during the period on appeal.  
The Board notes that he functioned notably well in group 
therapy sessions during the period on appeal.  While the 
Board concedes that the veteran's social impairment and 
anxiety, as reported in the medical evidence during this 
period, would likely have made adaptation to certain kinds of 
employment quite difficult for him, there is no indication 
that he would experienced difficulty in adapting to all such 
circumstances.  By contrast, the December 2001 opinion of the 
veteran's private psychologist is quite categorical in terms 
of the veteran's current occupational functioning, and 
demonstrates a worsening in his symptomatology after the 
period on appeal.  Again, while the evidence pertinent to the 
appeal period is consistent with this type of impairment, it 
does not appear to be consistent with the degree of 
impairment contemplated for the 70 percent level.  

The Board notes in passing that the report of VA 
hospitalization from July 14, 1997, to August 22, 1997, has 
been considered; however, a 100 percent rating was awarded 
from the date of admission through August 1997.  The 
symptomatology reported during the veteran's hospitalization 
is therefore not afforded significant probative weight in 
comparison to evidence reflecting his condition after 
September 1, 1997, in particular, the October 1997 VA 
examination report cited above.  The Board also notes that 
the March 2000 VA hospitalization reports cited by the Court 
do not provide any basis for establish entitlement to a 70 
percent rating earlier than March 27, 2000.  

The Board acknowledges that a March 3, 1998, group therapy 
note shows a finding of chronic severe PTSD.  This is also 
shown by an undated statement from a VA psychologist received 
at the RO on May 8, 1998.  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  
Indeed, the rating criteria provide no indication that 
"severe" impairment corresponds to a 70 percent rating or to 
any particular rating.  The Board notes that the rating 
criteria under Diagnostic Code 9411 provide specific examples 
of symptomatology representing the type and degree of 
impairment necessary for a given rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In light of the 
symptomatology reported by multiple examiners, the 
description of the level of impairment of the veteran's PTSD 
as "severe," offered as it was without reference to the 
framework of the rating criteria, is not persuasive evidence.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994) [the Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulations is error as a matter of 
law].

The Board also notes that the veteran was assigned Global 
Assessment of Functioning (GAF) scores of 50 and 75 in 
October 1998.  GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

By contrast, the veteran was assigned a GAF score of 40 in 
the March 29, 2000, discharge summary, which resulted in the 
assignment of a 70 percent rating.  In the Board's view, the 
higher GAF scores assigned during the period on appeal 
support the Board's ultimate conclusion, that the veteran's 
symptomatology was less severe during that period than it is 
currently.

Finally, the Board acknowledges the Court's instruction in 
the April 2007 Memorandum Decision with respect to other 
arguments raised by the veteran but not addressed in that 
decision, that on remand, the Board must address such 
additional arguments and evidence as raised by the veteran.  
Subsequent to the Court's decision, the veteran was notified 
by letter from the Board in July 2007, and by the Court's 
decision itself, that he should submit any additional 
evidence or argument in support of his appeal.  He replied in 
July 2007 that he had nothing else to submit and that the 
Board should immediately readjudicate his appeal.  
Accordingly, the Board believes that it has carried out the 
instructions of the Court.

In conclusion, the Board finds that the date of filing of the 
active claim for an increased rating is considered to be 
September 16, 1997.  However, while some of the criteria for 
a 70 percent rating have been shown during period on appeal, 
the requirements for such a rating are not more nearly 
approximated than those for the 50 percent level.  The Board 
concludes that it was not factually ascertainable that the 
criteria for a 70 percent rating were met until March 27, 
2000.  Accordingly, that is the proper effective date for the 
increased rating of 70 percent.  

TDIU

A claim for a TDIU rating, where service connection has 
previously been established for the underlying condition or 
conditions, shares the essential characteristics of a claim 
for an increased service-connected rating.  Suttman v. Brown, 
5 Vet. App. 127 (1993).  Accordingly, the effective date 
provisions applicable to increased ratings, set out above, 
are for application with respect to the TDIU claim.

The RO apparently inferred a claim of entitlement to TDIU 
from the July 2000 increased rating claim.  The first 
explicit claim for TDIU was received on May 15, 2001.  The 
Board adopted the RO's inferred claim reasoning in its June 
2005 decision, which awarded the earlier March 27, 2000, 
effective date for a TDIU.  

The Board also notes that, regardless of the date of receipt 
of the claim for a TDIU, an effective date for TDIU cannot be 
assigned earlier than the date entitlement arose.  In this 
case, entitlement to TDIU is determined by the satisfaction 
of specific schedular requirements.  See 38 C.F.R. § 4.16(a).  
In this case, the veteran was not entitled to, and did not 
have, a combined 70 percent rating for his service-connected 
disabilities until March 27, 2000.  Moreover, during the 
period prior to March 27, 2000, the veteran's PTSD did not 
necessitate frequent hospitalizations nor was it manifested 
by any symptoms that are not contemplated by the schedular 
criteria.  Therefore, the Board also concludes that a TDIU is 
not warranted on an extra-schedular basis during the period 
prior to March 27, 2000. 

Accordingly, an effective date prior to March 27, 2000, for 
the grant of TDIU is not warranted.  

ORDER

Entitlement to an effective date earlier than March 27 2000, 
for a 70 percent rating for PTSD is denied.

Entitlement to an effective date earlier than March 27, 2000, 
for a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


